Citation Nr: 0914619	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had honorable service from May 1969 to May 1971.  
He had a second period of service starting in January 1974.  
His service from January 1974 to April 1982 was honorable; 
however, service from April 1982 to March 1986 is considered 
dishonorable for VA purposes by reason of willful and 
persistent bad conduct.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  This case was remanded in January 2008 and is now 
ready for disposition.


FINDINGS OF FACT

1.  In-service treatment for a weak right ankle during the 
Veteran's honorable period of service is shown to be acute 
and transitory and resolved without chronic residuals.   

2.  The Veteran fractured his right ankle fracture in 
September 1982.   

3.  No competent evidence relates residuals of a right ankle 
fracture to an honorable period of active service. 


CONCLUSION OF LAW

Residuals of a right ankle fracture were not incurred in or 
aggravated by honorable active duty service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.12, 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable. 38 U.S.C.A. §§ 101(2), 
101(18) (West 2002); 38 C.F.R. § 3.12(a) (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In a March 1984 Special Court-Martial Order, the Veteran was 
found guilty of stealing.  Apparently, in his position as a 
postal clerk, he unlawfully took a package with a cassette 
desk addressed to the other soldier and opened the package 
before it was rightfully delivered.  He was reduced in rank 
and the portion of the judgment confining him to hard labor 
and a bad conduct discharge were suspected for a period of 
one year.

In a Supplemental Order dated in January 1985, the part of 
the Veteran's earlier sentence that was suspended (bad 
conduct and hard labor) was vacated because it was found that 
he had stolen certain items from the Post Exchange.  The 
presiding official wrote that "I consider the probationer's 
actions to be a very serious violation of probation and 
further rehabilitative or corrective actions to be 
unwarranted."  The Veteran was released from active duty in 
March 1986 with a bad conduct discharge.

An October 1998 corrective VA administrative decision, 
modifying an April 1998 administrative decision, found that 
he was barred from VA benefits for his period of service 
between April 19, 1982, and March 24, 1986, because he had 
been discharged by reason of bad conduct.  See 38 C.F.R. § 
3.12 (2008).  As the issue of whether the Veteran's character 
of discharge serves as a bar to entitlement to VA benefits is 
not in appellate status, the findings of the October 1998 
administrative decision still stands. 

With respect to his claim for service connection, he contends 
that he fractured his right ankle during a period of 
honorable service.  The service treatment records reflect 
that in October 1978, he sought treatment, on one occasion, 
for a weak right ankle.  Upon examination, it was noted that 
his right ankle was within normal limits.  

In a reenlistment examination completed in April 1979, six 
months following his first and only complaint of right ankle 
weakness, his clinical evaluation of his feet, lower 
extremities, and other musculoskeletal were normal.  In a 
Report of Medical History at the time, the Veteran further 
noted that he did not have, nor had he ever had, swollen or 
painful joints, broken bones, arthritis, bone, joint, or 
other deformity.  Based on the normal clinical evaluation, 
symptoms experienced in October 1978 are found to be acute 
and transitory in nature and resolved without chronic 
residuals. 

The Veteran strongly asserts that he, in fact, fractured his 
right ankle in 1977 or 1978.  It should also be noted that he 
has reported no particular injury to his ankle in 1978 
(September 2008 VA examination), that he fractured it in 1974 
(May 2008 clinical record), that he fractured it in September 
1978 (claim for benefits in May 1997), that he fractured it 
in 1977 or 1978 (correspondence received in June 1997), and 
that he fractured it in 1978 while working in his yard (July 
1997 VA examination).  However, on this point he is simply 
mistaken.

Regardless of his inconsistent statements, an Emergency Care 
and Treatment form dated September 5, 1982, clearly shows 
that he sought treatment for a twisted right ankle sustained 
while roller skating.  X-rays showed the fibula with two 
fractures and orthopedics was consulted.  He was instructed 
to return to the clinic for a cast.  The actual X-ray report 
showing a fracture of the distal fibula of the right ankle is 
also dated September 5, 1982.  Therefore, his recollections 
of the date of the fracture are not consistent with the 
contemporaneous evidence of record.  

Of most significance, however, is that this in-service injury 
occurred within the period of service in which he is barred 
from benefits.  As noted above, his service from April 1982 
to March 1986 is considered dishonorable for VA purposes.  
Therefore, he is not, by definition, entitled to compensation 
for residuals of the fracture sustained in September 1982. 

Moreover, the competent evidence does not otherwise show that 
the Veteran's current complaints are causally related to his 
honorable active service.  For example, he underwent a VA 
examination in September 2008 and reported pain in his ankle 
since 1978 but could not recall any specific incident but 
thought that extensive physical training was responsible.  
After a physical examination, the examiner diagnosed an old 
right ankle sprain.  Interestingly, X-rays reportedly did not 
show an old fracture.

These findings are consistent with outpatient treatment 
records.  Specifically, a February 2005 clinical record 
reflected that the Veteran complained of right lateral ankle 
pain but the X-rays reportedly showed no abnormalities.  

On the issue of whether the Veteran complaints were related 
to service, the VA examiner was unable to provide an opinion, 
stating that "I cannot resolve this issue without resorting 
to mere speculation, due to the fact that the original injury 
occurred years prior to my evaluation and examination."  
There is no other competent evidence in the claims folder 
which provides a nexus between the Veteran's honorable period 
of service and his right ankle complaints.

While the Veteran's claims file contains numerous outpatient 
treatment records documenting current treatment for right 
ankle pain and mild degenerative changes of the intertarsal 
joint, which he claims is due to residuals of a fractured 
right ankle, the fact remains that this disorder manifested 
during a period of dishonorable service.   

In sum, the competent evidence does not demonstrate that his 
residuals of a right ankle fracture are causally related to a 
period of honorable active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

There is no question that the Veteran's in-service right 
ankle fracture occurred during a period of service for which 
benefits are not payable.  Therefore, there is no legal basis 
for a grant of service connection for residuals of a right 
ankle fracture. 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records. Although the VA 
examiner was unable to provide a medical opinion, given the 
absence of an in-service ankle fracture during a period of 
honorable service, a remand for another VA examination would 
unduly delay resolution. Therefore, a remand for another VA 
examination is not warranted.
As such, the available records and medical evidence have been 
obtained in order to make an adequate determination as to 
this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a right ankle fracture is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


